NUMBER 13-22-00043-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


       IN THE INTEREST OF J.H., C.H., J.H., AND N.H., CHILDREN


                    On appeal from the 105th District Court
                          of Nueces County, Texas.


                          MEMORANDUM OPINION

               Before Justices Longoria, Hinojosa, and Silva
                Memorandum Opinion by Justice Hinojosa

      Appellant Chris Holt, proceeding pro se, filed a notice of appeal regarding an order

signed on January 25, 2022, requiring Holt to pay one-half of the attorney ad litem’s fees

in the underlying suit affecting the parent-child relationship. On September 28, 2022, this

Court abated and remanded this matter to the trial court regarding whether a bankruptcy

stay was in effect during the proceedings and whether the order at issue was appealable

or had been amended. We have now received the trial court’s response following the

proceedings on remand. We have further received third and fourth supplemental clerk’s
records that contain matters relevant to our inquiry.

       First, based on the records provided, a bankruptcy stay does not bar any of the

proceedings at issue in this post-divorce suit affecting the parent-child relationship

because the suit does not concern any matters regarding the division of estate property.

See 11 U.S.C.A. § 362(a)(1), (b); Adeleye v. Driscal, 488 S.W.3d 498, 499 (Tex. App.—

Houston [14th Dist.] 2016, no pet.); In re Small, 286 S.W.3d 525, 530 (Tex. App.—

Houston [14th Dist.] 2009, orig. proceeding).

       Second, the order subject to review here, which required appellant to pay one-half

of the attorney ad litem’s fees, was interlocutory and did not serve as a final judgment.

The trial court stated that a pretrial order, such as the one before us in this appeal, “may

be amended at any time.” Further, the order was in fact amended by the trial court on

October 12, 2022. The amended order provides that “Holt is exempt from paying any part

of the attorney ad litem’s fees, subject only to a change in his financial status as of the

time of the entry of a Final Order in this cause that may require him to pay court costs,

including his share of the [a]ttorney ad litem’s fees.”

       Based on the foregoing, we conclude that we lack jurisdiction over this appeal.

Assuming without deciding that the order was appealable as pertaining to an indigency

finding, the appeal has been rendered moot by the trial court’s amended order. See

Heckman v. Williamson County, 369 S.W.3d 137, 162 (Tex. 2012) (“A case becomes

moot if, since the time of filing, there has ceased to exist a justiciable controversy between

the parties—that is, if the issues presented are no longer ‘live,’ or if the parties lack a

legally cognizable interest in the outcome.”); In re Kellogg Brown & Root, Inc., 166 S.W.3d


                                              2
732, 737 (Tex. 2005) (orig. proceeding) (“A case becomes moot if a controversy ceases

to exist between the parties at any stage of the legal proceedings, including the appeal.”);

see generally In re Contract Freighters, Inc., 646 S.W.3d 810, 813 (Tex. 2022) (orig.

proceeding) (per curiam). Accordingly, we reinstate this appeal, and we dismiss this

appeal for lack of jurisdiction.

                                                               LETICIA HINOJOSA
                                                               Justice


Delivered and filed on the
27th day of October, 2022.




                                             3